 Case 3:18-cv-00650-DJH-LLK Document 1 Filed 10/03/18 Page 1 of 5 PageID #: 1




                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY

THE       BURLINGTON       INSURANCE :
COMPANY                              :
238 International Road               :
Burlington, North Carolina           :                 Civil Action No.:_________________
                                                                         3:18-cv-650-DJH
                                     :
                Plaintiff,           :                 Judge:
                                     :
v.                                   :
                                     :
LA MOVIDA INCORPORATED               :
852 Hidden Stream                    :                 COMPLAINT FOR DECLARATORY
Lexington, KY 40511                  :                 JUDGMENT
                                     :
               Defendant.            :
                                     :
Serve:                               :
                                     :
Registered Agent                     :
Mariana Torres                       :
7803 Old 3rd Street                  :
Louisville, KY 40214                 :


                        COMPLAINT FOR DECLARATORY JUDGMENT

         Comes the Plaintiff, The Burlington Insurance Company (hereinafter referred to as

“TBIC”), by counsel, and for its Complaint for Declaratory Judgment, states as follows:

                                          INTRODUCTION

         1.        This is a declaratory judgment action filed pursuant to 28 U.S.C. § 2201 and

Federal Rule of Civil Procedure 57 for a declaration of rights and other relief under contracts of

insurance.

         2.        TBIC seeks a declaration of right and obligations with respect to the defense and

indemnification of La Movida, Inc.




4838-1006-2708.1                                   1
 Case 3:18-cv-00650-DJH-LLK Document 1 Filed 10/03/18 Page 2 of 5 PageID #: 2




                                             THE PARTIES

         3.        TBIC is a corporation domiciled in the State of Illinois with its Principal Place of

Business in the State of North Carolina, and is licensed to transact insurance business in the

Commonwealth of Kentucky.

         4.        Upon information and belief, Defendant La Movida, Inc. is a Kentucky

corporation with its principal office in Kentucky.

                                    VENUE AND JURISDICTION

         5.        This lawsuit is brought pursuant to the Declaratory Judgment Act, 28 U.S.C. §

2201.

         6.        This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332, as the

matter in controversy is between citizens of different states and exceeds the sum of $75,000.00.

         7.        The relief is specifically authorized pursuant to 28 U.S.C. § 2201.

         8.        There is a present and actual controversy between the parties.

         9.        Venue is properly vested in this Court pursuant to 28 U.S.C. § 1391 because,

among other grounds, the events giving rise to this dispute took place in this District.

                                      FACTUAL BACKGROUND

         10.       TBIC issued an insurance contract to Lamovida Incorporated under Policy

Number 012B008440 (“the Policy”) with an effective policy period of May 17, 2016 – May 17,

2017. A copy of this Policy is attached hereto as Exhibit 1.

         11.       On or about January 17, 2018, Samantha Franklin as Administratrix for the Estate

of Jennie Burton, and Sabrina Burton, filed a Complaint against various defendants, including La

Movida, Inc. in the Jefferson Circuit Court, Case No. 18-CI-00329 (“hereinafter referred to as

the underlying action”). A copy of this Complaint is attached hereto as Exhibit 2.



4838-1006-2708.1                                     2
 Case 3:18-cv-00650-DJH-LLK Document 1 Filed 10/03/18 Page 3 of 5 PageID #: 3




          12.      On or May 17, 2018, Chris Meinhart, as the Administrator of the Estate of Stacy

Walker, filed an Intervening Complaint in the underlying action. A copy of the Intervening

Complaint is attached hereto as Exhibit 3.

          13.      The Complaint and the Intervening Complaint in the underlying action allege that

on or about January 29, 2017, Chad Erdley operated a motor vehicle in a careless and negligent

manner as to cause it to strike pedestrians Jennie Burton and Stacy Walker at or around 7803

Third Street Road, Louisville, Kentucky.

          14.      The Complaint and the Intervening Complaint allege that at the time of collision,

Burton and Walker were gathered with a group of pedestrians at or around 7803 Third Street

Road in Louisville, Kentucky waiting for a “food truck” or vehicle out of which food was served

and sold, to open.

          15.      The Complaint and the Intervening Complaint allege the property located at or

around 7803 Third Street Road was owned, rented, supervised, controlled, leased, occupied,

operated, managed and/or maintained by one or more of the named defendants, including La

Movida, Inc.

          16.      TBIS is providing La Movida, Inc. with a defense to the claims asserted in the

underlying action, subject to a reservation of rights.

                                               COUNT I

          17.      TBIC incorporates by reference Paragraphs 1 through 16 as if fully set forth

herein.

          18.      The Policy issued to La Movida, Inc., Policy No. 012B008440 for the policy

period of May 17, 2016 to May 17, 2017, is a commercial general liability policy that provides

liability coverage for damages the insured becomes legally obligated to pay because of bodily



4838-1006-2708.1                                   3
 Case 3:18-cv-00650-DJH-LLK Document 1 Filed 10/03/18 Page 4 of 5 PageID #: 4




injury to which the insurance applies. This coverage is subject to various exclusions, including

an auto exclusion.

         19.       The Commercial General Liability Coverage Part of the Policy contains an

Endorsement, which provides, in part, as follows:

                   AMENDMENT – AIRCRAFT, AUTO OR WATERCRAFT
                   EXCLUSION

                   This insurance does not apply to:

                   “Bodily injury”…or “damages” caused by or arising out of
                   any…“auto”, including “loading or unloading”.

                   This exclusion applies even if the claims against any insured allege
                   negligence or other wrongdoing in the supervision, hiring,
                   employment, training or monitoring of others by any insured.

         20.       The Policy’s auto exclusion applies to preclude coverage for the claims asserted by

the Estate of Jennie Burton and Estate of Stacy Walker in the underlying action. Thus, TBIC has

no obligation to provide either a defense or indemnification to La Movida, Inc. for the claims

asserted in the underlying action.

         21.       The Complaint and Intervening Complaint in the underlying action also seek an

award of punitive damages.

         22.       The Policy excludes from coverage any claim of or indemnification for punitive or

exemplary damages.

         23.       TBIC submits that an actual and justiciable controversy exists among the parties

that can be resolved by a declaratory judgment.

         23.       In light of this controversy, TBIC respectfully requests that this Court issue a

declaration of rights and duties of the parties hereto and to declare that TBIC owes no duty to

defend and/or to indemnify La Movida, Inc. against the claims in the underlying action.


4838-1006-2708.1                                       4
 Case 3:18-cv-00650-DJH-LLK Document 1 Filed 10/03/18 Page 5 of 5 PageID #: 5




          WHEREFORE, TBIC prays for a declaration that it owes no coverage or duty to defend

or indemnify La Movida, Inc. with respect to the claims and alleged damages asserted by the

Estate of Jennie Burton and Estate of Stacy Walker in the underlying action. The Court should

declare that the claims asserted by the Estate of Jennie Burton and Estate of Stacy Walker, and

alleged damages fall outside the coverage provided by, or are excluded from coverage under the

Policy.

                                            Respectfully submitted,



                                            /s/ Katherine L. Kennedy____________________
                                            Katherine L. Kennedy (92606)
                                            LEWIS, BRISBOIS, BISGAARD & SMITH, LLC
                                            909 Wright’s Summit Parkway, Suite 230
                                            Ft. Wright, KY 41011
                                            kate.kennedy@lewisbrisbois.com
                                            Phone: (859) 663-9830
                                            Fax: (859) 663-9829
                                            Attorney for Plaintiff, The Burlington Insurance
                                            Company




4838-1006-2708.1                               5
